     Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 1 of 13 PageID# 1



                             In The United States District Court,
                                  Eastern District of Virginia
                                       Richmond Division
                                                                  ,ID},m @ mu\VJ Ii [i\'j
George 0. Harrison, Jr.,                                           i'ru • ' 1 •              1\!JJ
                                                                   l   -MK.u.s. 01srR1crc~RT
                                                                       .,,~   RICHMOND. VA
                              Plaintiff,


v.                                           Civil Action No.:


Equal Employment Opportunity Commission,
An agency of the United States government,


Darrin Calhoun,
Individually and as EEOC Director, Richmond Office,


Gabriel Corbett,

Individually and as EEOC Investigator, Richmond Office,



                              Defendants.


                                            Complaint
        Pursuant to the provisions of 28 U.S. C. § 1361 George 0. Harrison, Jr. ("'Harrison")

requests that this Court enter an order Compelling the Equal employment Opportunity

Commission ("EEOC"), an agency of Health and Human Services (°'HHS"), a department of the

government of the united States, Darrin Calhoun and Gabrielle Corbett to perform each of their

respective duties; or, in the alternative, for judgment in his favor/or violations of42 U.S. C.
   Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 2 of 13 PageID# 2



§ 1983 and for violations of the rights of Harrison, under the provisions of the Constitution of the

United States, Amendment XIV, section 1, against EEOC, Darrin Calhoun, individually and in

his official capacity, and Gabrielle Corbett, individually and in her official capacity, individually

and collectively.




       1. Harrison was and at all times pertinent to this action a citizen of the United States and

           resident of the Commonwealth of Virginia residing in the city of Richmond; and is an

           African American male over the age of 40 years who is affected by a visual

           impairment commonly referred to as legal blindness.

       2. Defendant, EEOC is an agency of HHS a department of the government of the United

           States.

       3. Darrin Calhoun ("Calhoun"), at all times pertinent to this action, was an

           employee of EEOC at its Richmond, Virginia office in the capacity of Director.

       4. Gabriel Corbett ("Corbett"), at all times pertinent to this action, was employed

           by EEOC in its Richmond, Virginia office as an investigator.

       5. This court has jurisdiction pursuant to the provisions of 28 U.S. Code §§ 1331,

           1346 and 1361.

        6. Venue is proper in this district pursuant to 28 U.S.C.A. § 1391.

        7. April 2017 Harrison visited the Richmond, Virginia office of EEOC for the

            purpose of filing a discrimination complaint against Greater Richmond Transit

           Company (GRTC). The person working the reception desk of same office was

           informed that though Harrison was capable of using computers, Harrison could

           only use computers equipped with the screen reading program JAWS because
Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 3 of 13 PageID# 3



          he (Harrison) is affected by the visual impairment commonly referred to as

          legally blind.

    8. An employee of EEOC and Harrison went into an office where the EEOC

          employee read the complaint questions to Harrison and used the answers given

          by Harrison to complete the complaint form.

    9. Pertinent to this action, the charge the EEOC employee prepared on behalf of

          Harrison recited the following:

          On or about March and April 2017, I applied for the positions of part-time

          Customer Service Representative and full-time Claims Consultant with the above

          named employer. When) interviewed for the Customer Service position, I

          notified the employer of my disability and that I would need a reasonable

          accommodation. After I interviewed for the Customer Service Representative
    10.
          position, I was called by the human resources representative and asked what

          software was needed in order to accommodate me with my disability. I have not

          heard from this employer on the status of my applications since the phone call

          from human resources and my emails to the employer go unanswered.



No reason was given to me for the discrimination. However, I believe I can

perform the essential functions of the positions I applied for with a reasonable

accommodation.
Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 4 of 13 PageID# 4



   11.      On .July 10, 2017, Harrison submitted an application for employment as a

         Claims Consultant to GRTC and received an automated email response

         acknowledging receipt.

   12. On July 11, 2017, Harrison received an email response from GRTC refusing to

         consider Harrison for employment as a claims consultant.

   13. On or about October 15, 2017, EEOC assigned Gabrielle Corbett, Investigator

         to the complaint filed by Harrison.

   14. On various dates between October 15, 2017 and November 22, 2018 Gabriel

         Corbett telephoned Harrison and conversations took place wherein Harrison

         expressed willingness to resolve his two count mplaint against GRTC through

         conciliation. One of said telephone conversations took place on or before

         November 22, 2018. In this telephone conversation Gabrielle Corbett requested

         permission to negotiate conciliation of the claim of Harrison against GRTC.

         Harrison asked Gabrielle Corbett whether the amount to be discussed with

         GRTC would be based on what Harrison could have earned as a claims

         consultant. Gabrielle Corbett responded that her investigation had not

         concerned anything about the claims consultant position.

   15. The afternoon of October 26, 2018, Gabrielle Corbett emailed to Harrison the final

         version of the conciliation agreement. Harrison reviewed the conciliation agreement

         and observed that the conciliation agreement made no reference to the claims

         consultant position for which Harrison had applied and which was the second claim

         mentioned in the complaint prepared by the EEOC employee on behalf of Harrison.
Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 5 of 13 PageID# 5



         Harrison signed the conciliation agreement, W4 form, VA4 fonn and returned these

         documents to Gabrielle Corbett on November 5, 2018.

   16. November 23, 2018, Harrison emailed to Gabrielle Corbett information, including

         citations to federal court decisions, supporting his (Harrison's) request for Gabrielle

         Corbett to investigate part two of his complaint against GRTC concerning the claims

         consultant position.

   17. November 26, 2018 Gabrielle Corbett responded to Harrison by email refusing to

         honor Harrison's request for an investigation to be commenced concerning the second

         claim of the complaint of Harrison against GRTC concerning the claims consultant

         position. Gabrielle Corbett alleged that the conciliation agreement concluded all

         claims against GRTC.

   18. Harrison responded to Gabrielle Corbett acknowledging that he understood that

         Gabrielle Corbett would not conduct an investigation concerning part two of the

         complaint of Harrison against GRTC concerning the claims consultant position and

         requested that a right to sue letter be issued concerning art two of the complaint of

         Harrison against GRTC with reference to the claims consultant position. The request

         of Harrison was denied by Gabrielle Corbett on November 27, 2018.

   19. Subsequently, Harrison visited the Richmond, Virginia office of EEOC and spoke

         with Darrin Calhoun, who identified himself as the Director. Darrin Calhoun refused

         to take any action to correct what had been done by Gabrielle Corbett.

   20.                                                                     December 4, 2018,

         via certified mail, Harrison submitted to Darrin Calhoun a grievance concerning the

         refusal of Gabrielle Corbett to investigate part two of the charge of discrimination
   Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 6 of 13 PageID# 6



           against GRTC and, alternatively, refusal to issue a right to sue letter concerning the

           claims consultant charge of discrimination against GRTC.

       21. Harrison submitted his grievance to EEOC through the online contact for email

           communication. Via email response dated October 8, 2019, EEOC referred the

           grievance of Harrison back to the local Richmond, Virginia office.

       22. To date, The EEOC nor its Richmond, Virginia local office has taken no action to

           effectuate the policy of the EEOC.

It is the stated policy of the EEOC to seek full and effective relief for every victim of

iscrimination. https://wv-.'\v.eeoc.gov/eeoc/internal/ceo policy statement.cfm#centercol


       23. Gabrielle Corbett made the following findings: (1) The evidence, however, supports

           [Harrison's] claim and does not support [GRTC's] defense; and (2) the explanation

           [of GRTC] was determined to be pretextual.

       24. The charge that Gabrielle Corbett was assigned to investigate specifically stated that

           Harrison made application to GRTC for the positions of"(l) part time customer

           service representative and (2) [full time] claims consultant"; and averved that

           Harrison was unlawfully denied employment as concerns each of the employment

           positions for reasons within the jurisdiction of the EEOC.

        25. The policy, previously mentioned herein with citation to website of EEOC resource

           provided,ofthe EEOC required Gabrielle Corbett to seek full and complete relief for

           Harrison by investigating the charge of discrimination concerning the denial of

           employment by GRTC for the position of partime customer service representative and

           for the position of claims consultant.
Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 7 of 13 PageID# 7



   26. Had Gabrielle Corbett performed her duties as an EEOC investigator as required by

      the policy (previously mentioned herein) of the EEOC commanded, Gabrielle Corbett

      would also have found that GRTC's refusal to consider the application of Harrison

      for the claims consultant position was subject to the futile gesture doctrine and was

      also pretextural.

   27. In his position as Director of the Richmond, Virginia local office, Darrin Calhoun

      ("Calhoun ") was charged with the duty to effectuate the policy (previously

      mentioned and cited herein) of the EEOC to seek full and effective relief for every

      victim, including Harrison, of discrimination by reviewing the actions and inactions

      of Gabrielle Corbett and realizing that the actions and inactions of Gabrielle Corbett

      were not in accord with the policy (previously mentioned herein) of the EEOC.

   28. The realization identified in the preceding paragraph should have move Calhoun to

      effectuate the policy (previously mentioned and cited herein) of the EEOC by

      directing Gabrielle Corbett to investigate the charge of Harrison against GRTC

      concerning the claims consultant position or to issue a right to sue letter concerning

       the claims consultant position.

   29. Instead, Calhoun, acting under color of law and/or authority and with total disregard

       for the rights of Harrison, specifically focusing upon the claims consultant position,

       elected to justify the violating of the policy (previously mentioned and cited herein)

       of EEOC by making the meritless conclusion: despite the fact and because you were

       neither interviewed nor denied that position the signature of Harrison on the

       conciliation agreement concluded all claims against GRTC.
Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 8 of 13 PageID# 8



   30. In addition to disregarding the stated policy (previously mentioned and cited herein)

      of the EEOC, Calhoun knew or should have known that he was ignoring, e.g., the

      futile gesture doctrine.

   31. As stated, the EEOC has taken no action to effectuate its own policy (previously

      mentioned and cited herein). Upon information and belief, the EEOC has done

      nothing to make clear to Gabrielle Corbett, Calhoun or any other EEOC employee or

      agent the need to comply with the requirements of its policy (previously mentioned

      and cited herein). Instead, the EEOC has referred the grievance and reminder

      grievance of Harrison to the Richmond, Virginia local office without issuing any

      directive directing compliance has caused Harrison to be denied the full and complete

      relief available under the applicable laws and as made clear by the precedents.

   32. The failure and refusal of Gabrielle Corbett, Calhoun and the EEOC to seek full and

      effective relief for Harrison, a victim of discrimination, has effectively violated the

      rights of Harrison under the provisions of the applicable federal statutes and

      regulations and the provisions of the Constitution of the United States, Amendment

      XIV, Section} and the precedents applying and interpreting said authorities.

   33. On or about December 11, 2018, Harrison submitted a charge of discrimination to the

       Richmond, Virginia local office of EEOC against Capital One asserting that the

       decision of Capital One to withdraw its offer of employment upon its allegation that

       federal statutes prohibited Capital One from employing Harrison because Harrison

       has a criminal record involving convictions for offenses that render Harrison

       unemployable by Capital One was pretextural and meritless.
Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 9 of 13 PageID# 9



   34. EEOC and Gabrielle Corbett (investigator assigned to the subject charge), its

      employees and agents knew or should have known that the allegations of Capital One

      lacked merit. Nevertheless EEOC acting by and through Gabriel Corbett, under color

      of law and/or authority, accepted the allegations of Capital One as true, did not make

      any effort to conduct meaningful investigation, dismissed the charge of Harrison and

      issued a right to sue letter to Harrison.

   35. May 29, 2019, Harrison filed a charge of discrimination against Wells Fargo Bank

      asserting that the offer of Wells Fargo Bank was unlawfully withdrawn in violation of

      the rights of Harrison being a member of one or more protected classes and that the

      claim of Wells Fargo Bank that its decision was required by federal statute

      prohibiting Wells Fargo Bank from employing Harrison because Harrison has a

      criminal record that reveals convictions for offenses involving offenses covered by

      said federal statute is pretextural.

   36. Gabrielle Corbett was assigned as the investigator to the claim of Harrison against

       Wells Fargo Bank.

   37. EEOC, acting by and through Gabrielle Corbett, acting under color of law and/or

       authority, made no effort to determine whether Wells Fargo Bank's alleged neutral

       policy (e.g., excluding applicants from employment based on certain criminal

       conduct) may disproportionately impact some individuals protected under Title VII,

       and may violate the law if not job related and consistent with business necessity

       (disparate impact liability) Specifically, Gabrielle Corbett knew or should have

       known that the federal statute or regulation relied upon by Wells Fargo Bank, at all
Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 10 of 13 PageID# 10



       times applicable to the claim of Harrison, did not provide the strict prohibition alleged

       by Wells Fargo Bank.

    38. Nevertheless, on August 5, 2019, Gabrielle Corbett, acting under color of law and/or

       authority, issued to Harrison Notice of Intent to Discontinue Investigation. In this

       document Gabrielle Corbett, attempted to justify her decision to disregard the policy

       (previously mentioned and cited herein) of the EEOC to seek full and effective relief

       for every victim, including Harrison, of discrimination and desire not to recognize the

       allegations of Wells Fargo Bank as pretextural.

    39. On or about December 11, 2018, Harrison filed a charge of discrimination with the

       EEOC Richmond, Virginia local office against Capital One.

    40. On August 21, 2019, Gabrielle Corbett, acting under color oflaw and/or authority,

       issued a notice of dismissal and issued to Harrison a right to sue letter without making

       any effort to determine whether Capital One policy and practice of excluding

       applicants from employment based on certain criminal conduct might

       disproportionately impact some individuals protected under Title VII, and whether

       such violated the law if not job related and consistent with business necessity

        Specifically, Gabrielle Corbett knew or should have known that the federal statute or

        regulation, relied upon by Capital One, at all times applicable to the claim of

        Harrison, did not provide the strict prohibition alleged by Capital One.

    41. Additionally, as concerns the handling by Gabriel Corbett of the claims of Harrison

        against Capitol One and Wells Fargo Bank, as the available evidence will establish,

        Gabriel Corbett, acting under color oflaw and/or authority, retaliatorily ignored that it
Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 11 of 13 PageID# 11



       is the policy (previously mentioned and cited herein) of the EEOC to seek full and

       effective relief for every victim, including Harrison, of discrimination.

    42. As concerns the handling of the claims of Harrison against Wells Fargo Bank and

       Capital One which were acted upon and decided by Gabriel Corbett, it is submitted

       that Gabriel Corbett acted with a retaliatory spirit with the acquiescence of Calhoun

       and the EEOC or with Calhoun and the EEOC presenting no opposition to the

       unlawful actions of Gabrielle Corbett with total disregard for the rights of Harrison.

    43. Harrison has no plain, speedy, and adequate remedy in the ordinary course of the law

       other than the issuance by this court of a writ of mandamus pursuant to the provisions

       of28 U.S. C. § 1361.

    44. As a direct and proximate result of the defendants, EEOC, Gabrielle Corbett and

       Calhoun, individually and collectively.acting under color of law and/or authority,

       failure and refusal to perform each of their respective duties and responsibilities and

       abuse of each ofsaid individuals respective decision making authority in performing

       the above-described duties and responsibilities, Harrison has been damaged in the

       approximate sum of One Hundred Thousand Dollars ($100,000.00).

    45. At all times pertinent to this action, Gabrielle Corbett, Calhoun and EEOC acted in

       their official capacities, under color oflaw and authority, in violation of Title VII and

       the statutes, regulations and precedents of the United States.

    46.In violation of the constitutionally guaranteed and protected rights of Harrison to

       equal protection under the laws, EEOC, Darrin Calhoun and Gabrielle Corbett, jointly

       and severally, have failed and refused to honor and abide by the stated

       policy(previously mentioned and cited) of the EEOC, acting under color of law
Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 12 of 13 PageID# 12



       and/or authority, to seek full and effective relief for Harrison, a victim of

       discrimination.

    47. The file of the EEOC evinces that Gabrielle Corbett rendered the finding that the
       reason proffered by GRTC for not hiring Harrison for the part time customer service

       position (part one of the charge of discrimination) was pretextural (discriminatory).

               Wherefore, it is requested that this Court enter an Order, pursuant to the

           provisions of 28 U.S. C. § 1361, compelling Gabrielle Corbett, Calhoun and

           EEOC to investigate part two of the charge of discrimination concerning the

           claims consultant position for which Harrison submitted an application for

           employment and determine that the futile gesture doctrine is applicable; that the

           decision of GRTC not to consider the application of Harrison was pretextural; and

           to make meaningful efforts to initiate conciliation of part two of the charge of

           discrimination of Harrison against GRTC;or, in the alternative, that this Court

           find it would be ineffectual to compel EEOC, Darrin Calhoun and Gabrielle

           Corbett to perform the duties that each should have performed and award

           judgment in favor of Harrison and against Gabrielle Corbett, Calhoun and the

           EEOC, jointly and severally, in the amount of Three Hundred Fifty Thousand

           Dollars ($350,000.00) as compensatory damages; and punitive or exemplary

           damages against Gabrielle Corbett and Calhoun in the amount of One Hundred

           Fitly Thousand Dollars ($150,000.00); and for injunctive relief and such other

           and further relief as deemed just and appropriate by this Court.



                                                  George 0. Harrison, Jr.
Case 3:20-cv-00454-DJN Document 1 Filed 06/17/20 Page 13 of 13 PageID# 13




 Post Office Box 61024
 Richmond, Virginia 23261
 804-852-9120

g.oliver.harrison52@gmail.com
